Citation Nr: 1205719	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  10-02 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from December 1966 to March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 RO rating decision that denied service connection for PTSD.  

In November 2011, the Veteran testified at a Travel Board hearing at the RO.  

The Board notes that in a September 2011 statement and at the November 2011 Board hearing, the Veteran raised the issue of entitlement to an increase in a 10 percent rating for bilateral hearing loss. That issue is not before the Board at this time and is referred to the RO for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

The Veteran has been diagnosed with PTSD that is medically attributed to a stressor he experienced during his active service.  


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R 3.303, 3.304 (2010); Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)), corrected by 75 Fed. Reg. 41,092 (July 15, 2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for PTSD.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection for a "chronic disease," such as psychoses, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual was disabled or died from a disease or injury incurred in or aggravated in the line of duty, and any period of inactive duty training during which the individual was disabled or died from an injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101(24).  

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2010).  

Prior to July 13, 2010, a claimed non-combat stressor must have been established by official service record or other credible supporting evidence - the appellant's uncorroborated assertions were not sufficient to corroborate a non-combat stressor.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); Cohen v. Brown, 10 Vet. App. 128 (1997).  However, effective July 13, 2010, 38 C.F.R. §3.304(f) was amended to add a new paragraph, §3.304(f)(3), which provides as follows:

If a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD that:  are received by VA on or after July 13, 2010; were received by VA before July 13, 2010, but have not been decided by a VA regional office as of July 12, 2010; are appealed to the Board on or after July 13, 2010; were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 12, 2010; or are pending before VA on or after July 13, 2010, because the United States Court of Appeals for Veterans Claims vacated a Board decision on an application and remanded it for readjudication.  38 C.F.R. §3.304(f)(3) (2010).

Where the law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to the Veteran applies, absent congressional or Secretarial intent to the contrary.  See DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  The amended versions may only be applied as of their effective date and, before that time, only the former version of the regulation should be applied.  VAOPGCPREC 3-2000 (Apr. 10, 2000).  

Here, the Veteran's claim was appealed to the Board before July 13, 2010, and his claim has not yet been finally decided by the Board.  In addition, the Veteran essentially asserts that he was exposed to the type of stressor (hostile military or terrorist activity) contemplated by the regulatory amendments.  Accordingly, the Board finds that the amendments to 38 C.F.R. § 3.304(f) are applicable in this case.  

The Veteran claims service connection for PTSD based on alleged stressors during his service in the Navy.  He had active service from December 1966 to March 1970.  His service personnel records do not show that he was awarded decorations evidencing combat.  The Veteran's DD Form 214 indicates that his occupational specialty was listed as an aviation machinist's mate.  He had one year and nine months of foreign and/or sea service.  The personnel records show that he served with various units, including Attack Squadron 216 from August 1968 to March 1970, and that he had seventeen months of sea duty while serving with that unit.  

The Veteran's service treatment records do not show treatment for any psychiatric problems including PTSD.  Several treatment records dated from December 1968 through February 1969 reflect that the Veteran was treated for disorders while serving aboard the USS Coral Sea.  

The Veteran has reported various stressors.  For example, in a July 2008 statement, the Veteran reported that he served in Attack Squadron 216 aboard the USS Coral Sea with duty in the Gulf of Tonkin in South Vietnam.  He stated that he worked on the flight deck as a plane captain on A-4 Skyhawk aircraft.  He indicated that he was almost killed a few times when the jet blasts from the aircrafts launching from the catapults blew him down the flight deck.  The Veteran indicated that the most horrible incident he was exposed to occurred when an aircraft refueler about his age from Alaska, was killed.  He stated that he was standing about one hundred fifty feet from the bow catapult when an A-4 Skyhawk aircraft was being launched and that the refueler was in the catwalk rolling up a jet fuel hose when the aircraft wing hit him, threw him 100 feet in the air, and decapitated him.  The Veteran reported the jet blast blew his blood and brains all over him.  The maintained stated that he would never forget that day as long as he lived.  

In a July 2008 response to a stressor questionnaire, the Veteran reported that in May 1969 in the Gulf of Tonkin, Vietnam, while serving with Attack Squadron 216 aboard the USS Coral Sea, a close friend of his was killed when an A-4 Skyhawk was being launched on a bow catapult.  The Veteran reported that the catapult sent the sailor a hundred feet in the air and decapitated him.  He stated that the blowback from the aircraft taking off caused the sailor's blood, brains, and body parts to wash all over him, his safety glasses, and his life vest.  The Veteran indicated that he would never forget the incident and that he had suffered from nightmares ever since that time.  He noted that he could not remember the sailor's name.  The Veteran also reported that he was working on the flight deck of the USS Coral Sea when the blast deflector on the bow catapult failed as an F-4 was being launched.  He stated that the jet's afterburners blew him down the flight deck toward a propeller aircraft that was starting up.  He indicated that his chief petty officer jumped on him and saved his life.  The Veteran reported that he was terrified every time he went on the flight deck.  

In a January 2009 statement, the Veteran reported that his friend who was killed on the USS Coral Sea was eighteen years old and that he was in the fueling division.  He reported that his friend was killed in January 1968.  He stated that he would never forget that day as long as he lived.  The Veteran attached an apparent Internet article that refers to an individual being killed on the flight deck of the USS Coral Sea in "1968."  

In a January 2009 response to a PTSD questionnaire, the Veteran reported that he was not sure of the date of the incident when the individual was killed on the flight deck of the USS Coral Sea, but that after doing research, he determined that the incident occurred in January 1968.  The Veteran essentially restated his stressor about being on the flight deck and seeing the individual being decapitated from the bow catapult.  He reported that the USS Coral Sea was in the Gulf of Tonkin, Vietnam, at that time.  He also discussed his previously reported stressor concerning being blown down the flight deck of the USS Coral Sea by a jet blast from an F-4 Phantom fighter jet.  He reported that his line division chief jumped on him and saved his life.  The Veteran reported that such incident occurred in February 1968.  

At the November 2011 Board hearing, the Veteran testified that he served with units, including Attack Squadron 216 aboard the USS Coral Sea.  He stated that the USS Coral Sea was an aircraft carrier and that the ship performed attack missions in the Gulf of Tonkin, Vietnam.  The Veteran reported that he was a flight captain on the flight deck and that he spent sixteen hours a day on the flight deck performing his duties.  He stated that when standing approximately one hundred fifty feet from the catapult, he noticed that a friend of his had come up out of the catwalk.  He reported that his friend lost his hat and that he was up on the deck near the catapult when they launched the aircraft from the flight deck and the catapult caught him and threw him approximately one hundred fifty feet in the air, and decapitated him.  The Veteran indicated that he saw the blast and that his friend's guts, brains, and blood went all over him, including in his mouth.  He stated that the friend's name was N. R., and that he died in January 1969.  He related that the incident occurred at night.  The Veteran indicated that he served on the USS Coral Sea from August 1968 to April 1969.  

At the November 2011 Board hearing, the Veteran submitted an Internet article from The Vietnam Veteran's Memorial, The Wall USA, which states that N. R., died in January 1969 in South Vietnam and that he was listed as a hostile ground casualty.  The article contains a notation that N.R. served as an E2 aviation apprentice.  

The Veteran also submitted an Internet article from The Virtual Wall which indicates that N. R., was an airman apprentice and a member of the aviation fuels division aboard the USS Coral Sea.  There was a notation that N. R., was struck by an aircraft during launch while carrying out his duties.  

The Veteran further submitted an Internet report entitled Com 7th Fleet Vietnam Naval Casualties-US Navy Ships, which notes that N. R., from Metlakatla, Alaska, died in January 1969 while serving aboard the USS Coral Sea in the South China Sea.  

The Board observes that the Veteran has consistently reported that he witnessed the death of an individual aboard the flight deck of the USS Coral Sea.  At the Board hearing, the Veteran specifically indicated that the individual was N. R., and that his death occurred in January 1969.  The Veteran has submitted Internet articles, including from The Vietnam Veteran's Memorial, The Wall USA, and from The Virtual Wall, which show that N. R., died in January 1969 and that he was struck by an aircraft during launch while carrying out his duties.  The Board notes that the Veteran's service personnel records show that he served with various units, including Attack Squadron 216 from August 1968 to March 1970, and that he had seventeen months of sea duty while serving with that unit.  Additionally, his service treatment records specifically show that he received treatment aboard the USS Coral Sea in January 1969; hence he was clearly serving on the ship at that time.  The Board notes that the Veteran's report of witnessing the death of N. R., on the flight deck of the USS Coral Sea is consistent with the places, types, and circumstances of the Veteran's service.  In short, the stressor reported by the Veteran, as to the death of N. R., on the flight deck of the USS Coral Sea, is of the type contemplated by 38 C.F.R. § 3.304(f)(3).  Accordingly, the Veteran's lay testimony is sufficient to establish the occurrence of his stressors.  

The remaining question before the Board, therefore, is whether a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, has confirmed that the claimed stressors are adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressors.  

An August 2008 VA treatment report notes that the Veteran reported that he had a friend who was an aircraft refueler and that he was on the bow of the ship at one of the fuel stations.  The Veteran stated that there was an F-4 jet on the catapult and that when the jet took off the wing hit his friend on the head and flipped him up and decapitated him.  He reported that the blood and brain matter were everywhere.  The Veteran also indicated that he had other stressors.  The examiner, a VA licensed mental health counselor, related a diagnosis of PTSD.  

A December 2008 VA treatment entry, from a VA psychiatrist, notes that the Veteran reported that he witnessed multiple traumas while serving on an aircraft carrier, including the decapitation of a friend.  The assessment was PTSD, chronic.  

The Board observes that there are VA treatment records of record that included diagnoses of PTSD due to the Veteran's service in the Navy.  The Board observes that the December 2008 VA treatment entry (noted above), from a VA psychiatrist, specifically referred to the Veteran's stressor of witnessing the decapitation of a friend, and related a diagnosis of PTSD.  

The Board observes that, on balance, the record supports a finding of a diagnosis of PTSD based upon the Veteran's confirmed stressor.  See Cohen v. Brown, 10 Vet. App. 128, 140 (1997) (holding that mental health professionals are experts and are presumed to know the DSM-IV requirements applicable to their practice and to have taken them into account in providing a PTSD diagnosis).

Because the Veteran's PTSD diagnosis was based, at least in part, on a corroborated stressor, the Board finds that the weight of the evidence demonstrates that the Veteran's PTSD is due to a corroborated stressor event during his service.  Therefore, the Board finds that service connection for PTSD is warranted and thus the appeal is granted.



ORDER

Service connection for PTSD is granted.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


